The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16-27 are pending in the Claims Set filed 1/22/2021.
No amendments by Applicants have been made.
Claims 1-15 are cancelled.
Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Herein, claims 16-19 and 21-27 are for examination.

Maintained Rejections
Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 16-19 and 21-25 under 35 U.S.C. 103(a) as being unpatentable over Helmy (US20150344639, cited in IDS filed 3/20/2019) [Helmy] in view of Leng et al (in Situe Probing the Surface Restructuring of Antibiofouling Amphiphilic Polybetaines in Water, ACS Macro Letters, 2013, 2, p. 1011, 2013), cited in IDS filed 3/20/2019) [Leng] and Colak et al (Dual_Functional ROMP-Based Betaines: Effect of Hydrophilicity and Backbone structure on Non fouling Properties", ACS, Langmuir 2012, 28, p.666, cited in IDS filed 3/20/2019) and Rossines et al (US 20140045692) [Rossines] is maintained. The rejection is repeated below.
Regarding claims 16-19 and 21-25,
Helmy teaches self-assembling polymers that provide cylindrical morphology comprising the following structural repeat unit, as shown below:

    PNG
    media_image1.png
    135
    131
    media_image1.png
    Greyscale

wherein R1 = C10-C18 alkyl group (Abstract; [0012]0019}; see entire document). Helmy teaches that the clindrical morphology comprises a phase domain morphology having discrete cylindrical shapes, wherein the cylindrical domain size is from about 5 nm (i.e., nanometer) to about 100 nm. Furthermore, Helmy teaches that the C10-C18 alkyl substituent is substituted with a halo group [0019]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Helmy provides a self-assembling 
Helmy differs from the claims in that the document does not teach that the polymeric nanoparticeles are biofouling comprising the R1 substituent is an ammonium cation substituent which further comprise an antibiotic, wherein the method further comprises contacting an antibiotic with the bacterial biofilm.
However, Leng, Colak and Rossines, as a whole, cure the deficiencies. 
Leng teaches antibiofouling materials have a wide range of applications in biomedical devices
and marine coatings. Leng teaches functionalized polynorborene polymers comprising substituted ammonium cations, as shown below, wherein R = C8, comprising antibiofouling performance: general structure shown below:

    PNG
    media_image2.png
    227
    140
    media_image2.png
    Greyscale

10-C18 alkyl as taught by Helmy to provide a C11 alkyl substituent. The normal desire of scientists or artisans to provide the a composition comprising antibiofouling enhanced performance would provide the motivation to determine the optimal chain length to best achieve a desired goal  while having a reasonable expectation of success in view of the teachings of Helmy and Leng, as a whole. Moreover, it would have been obvious to contact the biofouling self-assembling polymers as taught by Helmy and Leng, as a whole, with a biofilm to best achieve a desired goal. Moreover, it would have been well within the purview of one of ordinary skill in art to provide an 
Colak teaches a norborene-based polymer capable of inhibiting bacterial biofilm formation (Abstract; p.668, See Figure 1: Poly(NSuloZI)). Moreover, Colak teaches development of new technologies and materials that reduce or completely prevent any undesired deposition of microorganisms. Colak teaches that biofilm formation starts within seconds following implantation of a given material (e.g., medical implant) in body fluids such as blood. The first step of the process is the adsorption of proteins on the substrate surface which is followed by a cascade of larger, more complex species that include microorganisms such as bacteria, fungi, and algae (p.666: right column –p.667top left column). Furthermore, Colak teaches incorporating antimicrobially active ingredients such as antibiotics, biocidal molecules, and silver particles in the material, by blending them with the plastic of the device, covalently attaching them, or coating/painting them onto the material (p.667, left column). Thus, one skilled in the art would have recognized by the teachings of Colak that materials, e.g., norborene-based polymer, comprising antibiotic can be used in a method of 
Rossines teaches a composition comprising polymeric nanoparticles used for encapsulating an active ingredients that provides a large spectrum antibacterial activity, e.g., against Streptococcus bacteria, which may further comprise an antibiotic, wherein the composition is used to provide a method for treating bacterial infections (Abstract; [0001]; [0028]; [0072]; [0087]; [0094]; See entire document). Accordingly, it was known and taught in the prior art before the effective filing date of the claimed invention to provide polymeric nanoparticles comprising an encapsulated active ingredients provided for treating bacterial infections that may further comprise an antibiotic. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an antibiotic in the antifouling composition comprising the self-assembling polymers as taught by Helmy and Leng, as a whole, to best achieve a method for treating a bacterial biofilm. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).



Response to Arguments
Applicants argue that Helmy is concerned with nanostructures formed in a solid block copolymer film and thus provides no hint or suggestion of polymer nanoparticles being formed in solution. A film containing nanostructures is not equivalent to the claimed polymer nanoparticles in an aqueous solution. Applicants argue that Colak shows that  regardless of the protein used, the zwitterionic coatings performed the best in resisting nonspecific protein adsorption in comparison to the cationic species, which instant claims are directed to cationic polymers. Colak would conclude that the zwitterionic/betaine structures of Colak and Leng may resist protein adsorption and provide non-fouling materials, however there is nothing in either of these references to suggest that the cationic precursors would have provided the same antifouling effect. Applicants argue that Helmy provides no suggestion of a polymer nanoparticle in an aqueous solution having a nanoparticle size of 1 to 100 nm. Applicants argue that Helmy does not provide the skilled person with a reasonable expectation of forming polymer nanoparticles in aqueous solution.

Applicant’s arguments have been fully considered but they are not persuasive, because instant claims are directed to a method of treating a bacterial biofilm, the method comprising 

Applicants argue that the skilled person seeking to impart antifouling activity to a polymer may have consulted Leng, but certainly no motivation exists to make any sort of combination with Helmy because Helmy is concerned with a completely different technical problem. Thus any suggestion to make this combination is made on the basis of hindsight analysis, not based on what is provided in the references themselves.



Applicants argue that the present claims are directed to a method of treating a bacterial biofilm. Applicants argue that the Examiner's arguments of inherency is moot in this case. The cited references provide no suggestion of Applicants' claimed method, and since the references are generally concerned with antifouling which is distinct from treating bacterial biofilms, the presently cited references are not even concerned with addressing the same technical problem as the present inventors. Further, Applicants argue that whether the composition of the cited references inherently possess antibacterial capabilities is irrelevant to the present claims, as none of the cited references recognized any such properties, and therefore can provide no suggestion of Applicant’s claimed method. Applicants argue that they the claimed cationic materials including an ammonium group possess good antimicrobial activity and are good candidates for treatment of bacterial biofilms. 

Applicant’s arguments have been fully considered but they are not persuasive, because, as discussed above, the method of treating a bacterial biofilm as taught by Helmy, Leng and Rossines, as a whole, is made obvious to those skilled in the art before the effective filing date of the claimed comprising providing nonfouling features to a substrate surface, wherein pProducts of identical chemical composition can not have mutually exclusive properties: In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties disclosed and/or claimed are necessarily present in the 

Applicants argue that Rossines does not remedy the deficiencies of Helmy, Leng and Colak, as a whole.

Applicant’s arguments have been fully considered but they are not persuasive, because Rossines was used in the above rejection to show that it is obvious to provide polymeric nanoparticles for encapsulating an antibiotic that provides a large spectrum antibacterial activity, e.g., against Streptococcus bacteria, such that it would be obvious to those skilled in the art to provide a method for treating bacterial infections comprising the use of the nanoparticles as taught by the cited references. Accordingly, it was known and taught in 

Conclusions
Claim 16-19 and 21-25 are rejected.
Claim 26 and dependent claim 27 are objected to but would be allowable if they are rewritten together in independent form including all of the limitations of the base claim

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626